t c summary opinion united_states tax_court terry fred burnham petitioner v commissioner of internal revenue respondent docket no 15339-04s filed date terry fred burnham pro_se anthony j kim for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax and additions to tax as follows additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether a distribution of dollar_figure petitioner received from the california field ironworkers trust funds cfitf is includable in gross_income whether petitioner is entitled to a dependency_exemption deduction for lupe chitwood whether a distribution petitioner received of dollar_figure from jackson national life ins co jackson is includable in gross_income and whether petitioner is liable for an addition_to_tax under sec_6651 of dollar_figure background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are with respect to adjustments for the taxable_year petitioner concedes that he is taxable on social_security_benefits received to the extent of dollar_figure and that he received dollar_figure in gambling winnings respondent concedes the following petitioner is entitled to deduct gambling_losses against gambling winnings of dollar_figure petitioner is entitled to a deduction of dollar_figure for mortgage interest petitioner is entitled to a deduction of dollar_figure for property_tax paid and petitioner is not liable for additions to tax under sec_6651 and sec_6654 incorporated herein by this reference at the time the petition was filed petitioner resided in santa rosa california petitioner previously was employed as an ironworker he was injured on the job in became disabled and was unable to return to work petitioner received a disability pension from cfitf according to a statement from cfitf petitioner received dollar_figure per month plus two bonus checks for a total annual payment of dollar_figure according to the terms of the disability pension payments would cease if petitioner were to return to work during the year in issue petitioner lived with his girlfriend lupe chitwood the record is unclear as to whether ms chitwood worked during the year ms chitwood received a disability pension during at least part of the year ms chitwood sometimes gambled with petitioner but the record is unclear as to her winnings and losses during the year in issue on date jackson issued an annuity policy naming petitioner as the owner petitioner paid dollar_figure for the policy the anticipated maturity_date was date during the taxable_year petitioner received a distribution of dollar_figure from jackson respondent received an information document from at the end of trial the court kept the record open to permit petitioner to produce an additional document relating to a distribution from jackson national life ins co when the document was received the court admitted the document into evidence and closed the record jackson indicating that a taxable_distribution was made to petitioner of dollar_figure petitioner’s federal_income_tax return for the taxable_year was signed and submitted to the internal_revenue_service on date petitioner did not request an extension of time to file his return on the return petitioner reported dollar_figure on line 16a total pensions annuities and dollar_figure on line 16b taxable_amount petitioner further claimed a dependency_exemption deduction for lupe chitwood discussion generally the burden_of_proof is on the taxpayer rule a however if the taxpayer satisfies the limitations under sec_7491 and introduces credible_evidence with the record is not clear as to the source of the amounts reported on the return or the exact adjustments made by respondent it appears that the dollar_figure reported on line 16a is the sum of the disability pension from cfitf of dollar_figure and the annuity distribution from jackson of dollar_figure while it appears that petitioner reported the dollar_figure distribution from jackson as taxable_income on line 16b the record does not contain a schedule of adjustments which would normally be attached to the notice_of_deficiency in his pretrial memorandum respondent lists as an issue the question of whether petitioner received a taxable_distribution of dollar_figure from jackson respondent further indicates that the issue was conceded by petitioner at trial petitioner initially appeared to agree with the concession he later explained however that he agreed that he received the dollar_figure distribution from jackson but that he did not agree that the distribution represented taxable_income thus we consider whether the dollar_figure distribution received from jackson represents taxable_income respect to any factual issue relevant to ascertaining the tax_liability then the commissioner bears the burden_of_proof with respect to such issue sec_7491 moreover if a taxpayer asserts a reasonable dispute with respect to the income reported on an information_return and fully cooperates with the commissioner including providing access to an inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the commissioner then the commissioner shall have the burden of producing reasonable and probative information in addition to such information_return sec_6201 117_tc_237 affd 65_fedappx_508 5th cir mcquatters v commissioner tcmemo_1998_88 in the present case petitioner has not satisfied the requirements of either sec_6201 or sec_7491 furthermore to the extent that the distribution of the disability payment or the annuity involves a legal issue the burden_of_proof does not affect the outcome unless indicated otherwise the burden_of_proof remains on petitioner distribution from cfitf petitioner received dollar_figure during from cfitf as a disability pension on account of an employment-related injury he received in petitioner suggests that he has not reported amounts received from cfitf in prior tax years and therefore he should not be taxable for the amount received in it is our obligation to apply the law to the facts of this case and the fact that the commissioner may have treated a taxpayer differently in another year does not change our obligation 71_tc_1120 robinson v commissioner tcmemo_1996_154 sec_61 provides that except as otherwise provided gross_income includes all income from whatever source derived the supreme court has reiterated the sweeping scope of sec_61 543_us_426 515_us_323 348_us_426 sec_104 in contrast provides an exclusion with respect to compensation_for injuries or sickness such exclusions are construed narrowly commissioner v schleier supra pincite one of the conditions of excludability relevant in this case is that the amounts received through accident_or_health_insurance for personal injuries or sickness must not be amounts received by an employee to the extent such amounts are either attributable to contributions of the employer and not includable in income of the employee or are paid_by the employer there is no evidence in this case that petitioner satisfies the conditions of sec_104 sec_105 provides that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer and not includable in gross_income of the employee or are paid_by the employer sec_105 provides that gross_income does not include amounts referred to in sec_105 to the extent such amounts constitute payment for personal_loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work it is clear that petitioner received the payments from cfitf so long as he did not return to work since the payments are contingent on petitioner’s absence from work rather than based on the nature of the injury the payments do not fit within the exception of includability under sec_105 and c respondent’s determination is sustained on this issue dependency_exemption as indicated petitioner claimed a dependency_exemption for his girlfriend lupe chitwood a taxpayer may be allowed a deduction for a dependent over half of whose support is provided by the taxpayer sec_151 sec_152 a dependent includes an individual who for the taxable_year has as her principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household sec_152 it is necessary that the taxpayer both maintain and occupy the household sec_1 b income_tax regs it is not necessary that the dependent be related to the taxpayer id the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the amount of support that the claimed dependent received from the taxpayer is compared to the total amount of support the claimed dependent received from all sources id the total amount of support for each claimed dependent furnished by all sources during the year in issue must be established by competent evidence 56_tc_512 petitioner presented virtually no testimony or documentary_evidence to establish that he met the support_test for ms chitwood there is no evidence as to the amount of her disability pension the amount of her gambling winnings and losses nor the arrangement between petitioner and ms chitwood as to the allocation of living_expenses given this lack of evidence we sustain respondent’s determination as to this issue distribution from jackson sec_61 defines gross_income as all income from whatever source derived annuities are specifically included in gross_income sec_61 the burden is on petitioner to demonstrate that the payment in question falls into a specific statutory exclusion commissioner v glenshaw glass co supra pincite in general sec_72 deals with the income_tax treatment of annuities sec_72 prescribes rules regarding the inclusion in gross_income of amounts received under a life_insurance endowment or annuity_contract except where such amounts are specifically excluded from gross_income under other provisions of chapter of the code these rules provide that in general the amounts subject_to the provisions of sec_72 are includable in the gross_income of the recipient except to the extent that they are considered to represent a reduction or return of premiums or other consideration paid sec_1_72-1 income_tax regs amounts are considered to be paid as an annuity if they are received after the annuity_starting_date they are paid in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and the total of amounts payable can be determined at the annuity_starting_date subject_to certain exceptions sec_1 b income_tax regs as a general_rule payments received on or after the annuity_starting_date are treated as payments not received as an annuity and are taxable sec_72 there is simply not sufficient information in this record to reach a conclusion whether some portion of the dollar_figure payment is not includable in income the court and respondent encouraged petitioner to provide sufficient information as to the facts surrounding the distribution from jackson petitioner did not provide information nor did he authorize jackson to provide such information to respondent in this connection the copy of the policy from jackson provided some relevant information however given the complex rules relating to the taxation of annuities under sec_72 the court required facts surrounding the distribution which were not forthcoming respondent’s determination is sustained on this issue addition_to_tax under sec_6651 if a federal_income_tax return is not timely filed an addition_to_tax will be assessed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 a delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also 469_us_241 the commissioner has the burden of production with respect to the liability of any individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on petitioner 116_tc_438 in the present case respondent met his burden of production with respect to the addition_to_tax under sec_6651 petitioner did not provide any evidence as to the reasons for the late filing for the taxable_year nor did petitioner provide any evidence to establish he had reasonable_cause for the failure to timely file respondent’s determination as to this issue is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule as previously indicated the court was not provided with a complete copy of the notice_of_deficiency which would presumably contain a copy of the adjustments accordingly we assume that the mutual concessions made by the parties as stated supra note related to adjustments in the notice_of_deficiency and that the amount of the deficiency and addition_to_tax will be less than that determined as a result of concessions
